Citation Nr: 9935746	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the right buttock and right lower extremity due 
to surgeries for pilonidal cysts.

2.  Entitlement to a rating in excess of 10 percent for 
neuropathy of the left buttock and left lower extremity due 
to surgeries for pilonidal cysts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran presented testimony from that 
RO at a video conference hearing held before the undersigned, 
seated in Washington, DC, in August 1999.


REMAND

The Board initially notes that the veteran has raised the 
issue of entitlement to service connection on a secondary 
basis for a muscle disorder of the low back.  This matter has 
not been adjudicated by the RO.  The Board notes that at his 
August 1999 hearing before the undersigned, the veteran 
testified that he had received treatment from numerous 
chiropractors for low back pain, and that at least one of his 
chiropractors had related the veteran's low back disability 
to the multiple surgeries he underwent in service for the 
excision of pilonidal cysts.  The veteran also testified that 
he was hospitalized in March 1998 for low back problems.  
Under the circumstances, the Board is of the opinion that the 
referenced records of treatment for low back disability 
should be obtained.

The Board also notes that the veteran, in a January 1998 
statement, expressed disagreement with a November 1997 rating 
decision which granted service connection for residual 
scarring from his pilonidal cyst surgeries in service, but 
which assigned a noncompensable evaluation for that scarring.  
There is no indication that the veteran has been provided a 
Statement of the Case with respect to the issue of 
entitlement to a compensable rating for scarring from 
pilonidal cyst surgeries.

Briefly, the veteran contends that the evaluations currently 
assigned his neuropathy of the buttocks and lower extremities 
due to surgeries for pilonidal cysts do not accurately 
reflect the severity of those disabilities.  Service medical 
records document that the veteran underwent numerous 
surgeries for the excision of recurrent pilonidal cysts, but 
notably are negative for any finding of associated 
neurological impairment.  The veteran was afforded a VA 
examination of his disabilities in May 1997, at which time 
the examiner, a physician's assistant, documented essentially 
normal neurological findings, with the exception of sensory 
disturbances associated with residual scarring from the 
pilonidal cyst surgeries.  The examiner nevertheless 
concluded that the veteran exhibited moderate to severe 
neuropathy in his lumbosacral area secondary to multiple 
surgeries.  The examination notably did not include 
diagnostic testing and there is no indication that the 
examination was supervised by a physician.  Under the 
circumstances, the Board is of the opinion that additional VA 
examinations of the veteran are warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include any chiropractors and any 
facility at which he was 
hospitalized in March 1998, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  Then, the RO should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment, to include 
any neurological involvement, from 
the veteran's service-connected 
neuropathy of the buttocks and lower 
extremities due to surgery for 
pilonidal cysts, and the nature, 
extent and etiology of any muscle 
disorder of the low back present.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  With respect to 
the veteran's service-connected 
bilateral buttock and lower 
extremity neuropathy, the examiner 
should identify the specific nerves 
damaged by the veteran's pilonidal 
cyst surgeries.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the service-connected disabilities 
from those of any other disorder 
present.

With respect to any muscle disorder 
of the low back identified, the 
examiner(s) should provide an 
opinion as to whether such disorder 
is etiologically related to service 
or was caused or chronically 
worsened by the veteran's service-
connected residuals of pilonidal 
cyst surgeries.  In addition, the 
examiner(s) should provide an 
opinion concerning the impact of the 
veteran's service connected 
disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims 
file must be made available to the 
examiners for review.  The 
examination reports are to reflect 
whether a review of the claims file 
was made.  The examination reports 
must be typed.  

3.  The RO should also arrange for 
the veteran to undergo a VA surgical 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the postoperative scarring from 
the veteran's pilonidal cyst 
surgeries.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically be 
requested to provide findings with 
respect to any tenderness, pain, 
poor nourishment, ulceration or 
functional limitation associated 
with the service-connected scarring.  
In addition, the examiner should 
provide an opinion concerning the 
impact of the service connected 
scars on the veteran's ability to 
work.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.  

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development actions, including 
the requested examinations and 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and adjudicate the issue 
of entitlement to service connection 
for a muscle disorder of the low 
back and readjudicate the issues of 
entitlement to a compensable rating 
for postoperative scarring from 
pilonidal cyst surgeries and 
increased ratings for neuropathy of 
the right buttock and right lower 
extremity and of the left buttock 
and left lower extremity due to 
surgeries for pilonidal cysts.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


